 



Exhibit 10.1
AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made as of the 27th day of March,
2008, by and among Taberna Capital Management, LLC, as collateral manager for
and on behalf of the CDOs (as defined below) (“Senior Lender”), the holders of
the Securities (as defined below), Beachwold Partners, L.P., a Texas limited
partnership, and Robert Rothenberg (collectively and individually, “Junior
Lender”) and Tarragon Corporation, a Nevada corporation (“Borrower”). William
Friedman and Lucy Friedman, Affiliates (as defined below) of Junior Lender (the
“Insiders”), have signed to indicate their agreement to be bound by the
obligations of Junior Lender under the provisions of Articles 2, 3 and 4 of this
Agreement and to make certain representations, warranties and covenants to and
for the benefit of Senior Lender.
BACKGROUND
     Borrower has previously issued certain subordinated unsecured notes (as the
same may be amended, extended, supplemented, increased, consolidated, renewed or
otherwise modified or replaced from time to time, the “Securities”) pursuant to
the subordinated indentures between Tarragon Corporation and The Bank of New
York Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association), as Trustee (together with its successors or assigns, the
“Securities Trustee”), dated as of June 15, 2005, September 12, 2005, and
March 1, 2006 (as the same may be amended, extended, supplemented, increased,
consolidated, renewed or otherwise modified or replaced from time to time, the
“Securities Indentures”), as listed more particularly on Schedule 1 attached to
this Agreement and made a part hereof.
     Senior Lender is the collateral manager of the following collateralized
debt obligations: (i) Taberna Preferred Funding II, Ltd., holder of $37,500,000
of Securities, (ii) Taberna Preferred Funding III, Ltd., holder of $27,500,000
of Securities, (iii) Taberna Preferred Funding IV, Ltd., holder of $24,375,000
of Securities, (iv) Taberna Preferred Funding V, Ltd., holder of $25,000,000 of
Securities and (vi) Taberna Preferred Funding VI, Ltd., holder of $10,625,000 of
Securities (collectively, the “CDOs”).
     The Insiders are shareholders of Borrower and equity owners of Junior
Lender. Pursuant to a letter agreement between Borrower and Junior Lender,
Borrower issued the Existing Note (as defined below) to Junior Lender. An
accurate and complete copy of the Existing Note as of the date of this Agreement
is attached hereto as Exhibit “A.”
     Senior Lender and Junior Lender have previously agreed pursuant to letter
agreements dated October 31, 2007, November 29, 2007, and January 8, 2008, that
for a period of days stated in each such letter, and ending on January 14, 2008
(the “Standstill Period”) (i) Senior Lender will not send (or cause to be sent
to) Borrower a Notice of Default as provided under Section 5.1(c) of each of the
indentures for the Securities with respect to the Events of Default described in
such letter agreement (the “Existing Defaults”) and (ii) it will cause each
holder of the Securities (or instruct the Securities Trustee) to waive the
Existing Defaults during the Standstill Period. Borrower acknowledges the
Existing Defaults and that, but for the Standstill Period and this Agreement,
upon the request of Senior Lender, the Securities Trustee is entitled

 



--------------------------------------------------------------------------------



 



to exercise its rights and remedies under the Securities Documents (as defined
below) and applicable law, including without limitation to accelerate the entire
principal balance due under the Securities (including all interest and other
charges). Junior Lender and Borrower have requested that Senior Lender continue
to forbear from providing such notice and exercising such rights, on the terms
and conditions set forth in this Agreement. Senior Lender is unwilling to
forbear from exercising such rights unless the rights of Junior Lender under the
Existing Note are limited as set forth herein.
     In consideration of the representations, warranties, covenants and
agreements of the parties, Senior Lender, Junior Lender and Borrower are willing
to execute and deliver this Agreement, and the Insiders have signed below to
indicate their agreement to be bound by certain of its provisions.
     NOW, THEREFORE, in consideration of the foregoing, the Senior Lender,
Junior Lender and Borrower hereby covenant and agree as follows intending to be
legally bound:
ARTICLE I
DEFINED TERMS
     Section 1.01 Definitions. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Securities Documents are used as therein
defined. The following terms shall have the meanings herein specified unless the
context otherwise requires (such meanings to apply to such terms in both the
singular and plural forms):
     “Affiliate” shall mean, with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.
     “Agreement” shall have the meaning provided in the preamble.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.
     “CDOs” shall have the meaning provided in the Background Section.
     “Control” shall mean, with respect to a specified person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such specified person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
     “Covenant Default” shall mean any Event of Default under, and as defined
in, the Securities Indentures arising under Section 5.1(c) of each Securities
Indenture due to Borrower’s failure to comply with the financial covenants of
Sections 10.5(a) or 10.5(b) of any of the Securities Indentures at any time with
respect to any period ending on or prior to September 30, 2009.
     “Default” shall mean (a) an Event of Default under, and as defined in, the
Securities Indentures, other than the Existing Defaults or any existing or
future Covenant Defaults or (b)

 



--------------------------------------------------------------------------------



 



Borrower or Junior Lender shall default in the due performance or observance by
it of any term, covenant or agreement contained in this Agreement or in the
Option Agreement.
     “Enforcement Action” shall mean the commencement of the exercise of any
remedies against Borrower or its property including, without limitation, the
commencement of any litigation or proceeding, including the commencement of any
foreclosure proceeding, the exercise of any power of sale, the sale by
advertisement, the taking of a deed or assignment in lieu of foreclosure, the
obtaining of a receiver or the taking of any enforcement action against, or the
taking of possession or control of, any of the property of Borrower, but
specifically excludes (a) requests and demands made upon Borrower by delivery of
notices to Borrower and the cure by Junior Lender of any default by Borrower
under the Securities Documents as provided herein, (b) the filing of claims in
any Insolvency Proceeding concerning Borrower as may be required to protect and
preserve the right of Junior Lender to participate in such Insolvency Proceeding
as creditor and to participate in distributions of assets of Borrower with
respect to the Junior Indebtedness after payment and satisfaction in full of the
Senior Indebtedness, but subject in all respects to the rights of the Senior
Lender under and as provided in this Agreement and without in any way impairing
or affecting the right of the Senior Lender to require performance and
observance by Junior Lender of or the obligations of Junior Lender to perform
and observe the covenants, undertakings and agreements of Junior Lender under
and as provided in this Agreement.
     “Existing Defaults” shall have the meaning provided in the Background
Section.
     “Existing Note” means, collectively, (a) the letter agreement dated
January 7, 2008, among Borrower and Junior Lender, (b) the unsecured promissory
note dated January 7, 2008, made by Borrower in favor of Beachwold Partners,
L.P. in the original principal amount of $26,032,861.12 and (c) the unsecured
promissory note dated January 7, 2008, made by Borrower in favor of Robert
Rothenberg in the original principal amount of $10,000,000.00, as each may be
amended, extended, supplemented, increased, consolidated, renewed or otherwise
modified or replaced from time to time.
     “Expiration Date” shall have the meaning provided in Section 2.02(a).
     “Friedman Family” means (a) Mr. William Friedman and Ms. Lucy Friedman,
each individually and jointly as husband and wife (including as tenants by the
entireties); (b) any of their respective family members, including, without
limitation, any of their respective parents, children, aunts, uncles or first
cousins, (c) any person who would be the heir or descendant of any individual
person described in clause (a) or (b) above if he or she were not living and
(d) any entity (including any trust) under the Control of any of the foregoing;
provided that, for purposes of this Agreement, none of Junior Lender, Borrower
or any person under the Control of Borrower shall be considered part of the
Friedman Family, unless any such other person falls within the definition of
Friedman Family other than by reason of being under the Control of Borrower.
     “Insiders” shall have the meaning provided in the preamble.
     “Insolvency Proceeding” shall mean any proceeding under the Bankruptcy Code
or any other insolvency, liquidation, reorganization or other similar proceeding
concerning Borrower

 



--------------------------------------------------------------------------------



 



any action for the dissolution of Borrower, any proceeding (judicial or
otherwise) concerning the application of the assets of Borrower for the benefit
of its creditors, the appointment of or any proceeding seeking the appointment
of a trustee, receiver or other similar custodian for all or any substantial
part of the assets of Borrower or any other action concerning the adjustment of
the debts of Borrower the cessation of business by Borrower except following a
sale, transfer or other disposition of all or substantially all of the assets of
Borrower in a transaction permitted under the Securities Documents, if any.
     “Junior Indebtedness” shall mean, collectively, all of the indebtedness,
liabilities and obligations of Borrower to Junior Lender evidenced by the
Existing Note, including interest thereof and any other amounts payable in
respect thereof or in connection therewith.
     “Junior Lender” shall have the meaning provided in the preamble.
     “Option” shall have the meaning provided in Section 2.07.
     “Option Agreement” shall have the meaning provided in Section 2.07.
     “Permitted Indebtedness” shall mean secured, unsecured, mezzanine or
similar indebtedness for borrowed money incurred from Borrower’s existing
lenders (including Junior Lender) or other lenders that are not Affiliates and
that are similar to lenders with which Borrower has existing relationships that
(a) is expressly subordinated to the Securities by its terms, (b) is trade debt
incurred in the ordinary course of business, (c) [INTENTIONALLY DELETED], (d) is
incurred to extend, refinance or replace any indebtedness existing as of the
date of this Agreement or otherwise constitutes Permitted Indebtedness, (e) is a
guarantee of project-level indebtedness incurred in the ordinary course of
Borrower’s business consistent with past practices by wholly owned subsidiaries
of Borrower or joint venture investments with a non-Affiliate of Borrower, (f)
is incurred directly or as a guarantee of any deficiency indebtedness resulting
from the sale or disposition of mortgaged property for less than the
indebtedness secured by such property by wholly owned subsidiaries of Borrower
or joint venture investments with a non-Affiliate of Borrower or (g) is incurred
with the prior written consent of Senior Lender.
     “Plan Voting Rights” shall mean, with respect to any person, the rights of
such person to vote to approve or reject any plan or reorganization in respect
of Borrower in an Insolvency Proceeding.
     “Prohibited Payment” shall have the meaning provided in Section 2.06.
     “Senior Indebtedness” shall mean, collectively, all of the indebtedness,
liabilities and obligations of Borrower to Senior Lender or the CDOs pursuant to
the Securities or the Securities Documents.
     “Securities” shall have the meaning provided in the Background Section.
     “Securities Documents” shall have the Securities Indentures, the
Securities, the Securities Purchase Agreements and each other agreement,
instrument or other document executed or delivered in connection therewith.

 



--------------------------------------------------------------------------------



 



     “Securities Indentures” shall have the meaning provided in the Background
Section.
     “Securities Purchase Agreements” shall mean, collectively, (a) the Purchase
Agreement dated as of June 15, 2005, between Borrower and Merrill Lynch
International, (b) the Purchase Agreement dated as of September 12, 2005,
between Borrower and Merrill Lynch International and (c) the Purchase Agreement
dated as of March 1, 2006, among Borrower, Taberna Preferred Funding IV, Ltd.
and Merrill Lynch International.
     “Securities Trustee” shall have the meaning provided in the Background
Section.
     “Senior Lender” shall have the meaning provided in the preamble.
     “Senior Parties” shall mean Senior Lender, the CDOs and Securities Trustee.
     “Standstill Agreement” shall have the meaning provided in Section 2.04.
ARTICLE II
SUBORDINATION; STANDSTILL; PAYMENTS; OPTION
     Section 2.01 Permanent Subordination. Junior Lender hereby agrees that the
Junior Indebtedness is and shall be permanently subordinated, to the extent and
in the manner hereinafter set forth, to the prior indefeasible payment in full
of the Senior Indebtedness. Except as permitted under this Agreement, no payment
shall be made by or on behalf of Borrower or any person under the Control of
Borrower for or on account of any Junior Indebtedness, and neither Junior Lender
nor any member of the Friedman Family shall take or receive from Borrower or any
person under the Control of Borrower, directly or indirectly, or seek to collect
from Borrower or any person under the Control of Borrower, in cash or other
property or by setoff or in any other manner, including, without limitation,
from or by way of collateral, payment of all or any of the Junior Indebtedness,
or exercise any right or remedy otherwise available to Junior Lender. To the
fullest extent permitted by law, Junior Lender waives all rights of setoff or
charging or other claims it may have against any property of Borrower or any
person under the Control of Borrower.
     Any prohibition of payment of Junior Indebtedness pursuant to this
Agreement shall encompass any direct or indirect payment (whether in cash,
property or securities, any form of compensation from Borrower), or by way of
set-off, counterclaim, or otherwise, and whether made to Junior Lender or to any
Insider or any other entity for the benefit of Junior Lender or any Insider of
Junior Indebtedness, provision of any sinking fund for Junior Indebtedness, any
redemption, retirement, purchase or other acquisition of Junior Indebtedness,
any provision for defeasance of Junior Indebtedness, any provision of any letter
of credit, guaranty or surety obligation to provide for payment of Junior
Indebtedness and any provision for any collateral security for Junior
Indebtedness, in each of the foregoing cases whether by Borrower or any person
under the Control of Borrower. Borrower and Junior Lender shall give Senior
Lender prior written notice of any payment of compensation permitted by this
Section (other than periodic and regularly scheduled salary payments in
accordance with the 8K Cap (as defined

 



--------------------------------------------------------------------------------



 



below) or the financial information provided to Senior Lender in writing, both
pursuant to the following sentence).
     The foregoing paragraph shall not apply to payments by Borrower to William
Friedman of compensation or other amounts payable with respect to current and
existing employment with Borrower to the extent that such compensation or other
amounts are made in the ordinary course of Borrower’s business, are consistent
with past practices, do not, for any fiscal year of Borrower, exceed the 8K Cap,
cumulatively with all other compensation paid to William Friedman, in whatever
form or manner (subject to the proviso below), and (i) have been approved in
advance in writing (including any approval evidenced by board minutes) by a
majority of the disinterested members of Borrower’s board of directors, or are
(ii) expressly permitted in writing by Senior Lender; provided, however, that
for purposes of determining payments of compensation by Borrower to William
Friedman, only compensation paid in cash shall be included in such computation,
and no amount shall be included in respect of compensation paid in the form of
equity or other non-cash compensation (provided that such equity or non-cash
compensation complies with the other provisions of this Agreement, including
without limitation all requirements for subordination of the form of such
compensation to Borrower’s obligations to the holders of the Securities pursuant
to this Agreement and the Securities; and further provided that payments of
salary cumulatively in excess of the 8K Cap shall require the prior written,
specific approval of Senior Lender). As used in this Agreement, the term “8K
Cap” shall mean the amount of salary and bonus compensation per fiscal year of
Borrower as follows: (a) Nine Hundred Thousand Dollars ($900,000) for fiscal
year 2008; (b) Nine Hundred and Forty Thousand Dollars ($940,000) for fiscal
year 2009; and (c) Nine Hundred and Eighty-four Thousand Dollars ($984,000) for
fiscal year 2010 and each fiscal year thereafter.
     Notwithstanding any other provision of this Section 2.01, Borrower may,
subject to express subordination to the Senior Indebtedness and approval by
Senior Lender hereunder pursuant to the provisions of section 2.08, deliver to
William Friedman equity securities of Borrower, or additional indebtedness of
Borrower (i) as compensation pursuant to the preceding paragraph, or (ii) into
which the Junior Indebtedness may be converted or which may be issued in payment
of the Junior Indebtedness or any interest thereon, including any
payment-in-kind interest.
     Borrower and Junior Lender may amend, extend, supplement, increase,
consolidate, renew or otherwise modify or replace the Existing Note from time to
time so long as any such amendment, extension, supplement, increase,
consolidation, renewal or other modification or replacement, and the Junior
Indebtedness evidenced thereby, shall be subject to this Agreement in all
respects, and Junior Lender shall provide Senior Lender prior written notice of
any such amendment, extension, supplement, increase, consolidation, renewal or
other modification or replacement.
     Notwithstanding anything herein to the contrary, Senior Lender agrees that
Borrower may, subject to Section 2.08, (a) pay Junior Lender cash interest or
dividends on the principal amount of the Junior Indebtedness (including any
accrued and unpaid interest added to the principal amount of the Junior
Indebtedness) or any equity securities into which the Junior Indebtedness may be
converted at a rate not to exceed 5% per annum, (b) convert the Junior
Indebtedness into equity securities of Borrower and (c) issue equity securities
of Borrower or

 



--------------------------------------------------------------------------------



 



additional indebtedness of Borrower that is subordinated to the Senior
Indebtedness hereunder to Junior Lender in payment of the Junior Indebtedness or
any interest thereon, including payment-in-kind interest;
provided, however, that compliance with Section 2.08 shall not be required in
the case of Junior Lender’s payment of interest on Junior Indebtedness
(including payment-in-kind interest) or conversion of Junior Indebtedness into
equity securities of Borrower which are otherwise subject to and compliant with
this Agreement, and further provided that any such action contemplated by clause
(a) shall have been approved by a majority of the disinterested members of
Borrower’s board of directors, and further provided that such payments may be
made only so long as (i) no Default has occurred and is continuing,
(ii) immediately after giving effect to such payment, Borrower has unrestricted
cash in an amount in excess of $10,000,000, (iii) such interest payments are
made on a quarterly basis during a ten day period commencing after all interest
and other fees or charges (other than principal) due to Senior Lender under the
Securities Indentures at such time has been paid in full and (iv) such payment
is not made until the expiration of the period commencing with the date of this
Agreement and ending on the date six months from date of agreement),.
     Section 2.02 Standstill; Limitation on Junior Lender Rights.
     (a) Notwithstanding Junior Lender’s rights under applicable law or any
provision of the Existing Note to the contrary, Junior Lender hereby
acknowledges and agrees that it shall not (A) accelerate the Junior Indebtedness
or any portion thereof, or (B) take any Enforcement Action until, in any case,
the earlier of (i) ninety-one (91) days following the satisfaction in full of
the Senior Indebtedness, or (ii) ninety-one (91) days following the acquisition
of the Senior Indebtedness under the Option (collectively, the “Expiration
Date”). Junior Lender hereby waives any right it may have to require that any
party marshal any assets of Borrower in favor of Junior Lender, and Junior
Lender agrees that it shall not acquire, by subrogation or otherwise, any lien,
estate, right or other interest in any of the property of Borrower or the
proceeds therefrom.
     (b) Until the Expiration Date, Junior Lender hereby covenants and agrees
that it will not acquiesce, petition or otherwise invoke or cause any other
person to invoke the process of the United States of America, any state or other
political subdivision thereof or any other jurisdiction, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government for the purpose of commencing or sustaining an
Insolvency Proceeding.
     Section 2.03 Non-Interference by Junior Leader. Until the Expiration Date,
Junior Lender shall not exercise any pledge or substitute any member of Borrower
or institute any judicial or administrative proceeding against Borrower, the
Securities Trustee, the Senior Lender or any holder of Securities or any
interest therein, direct or indirect which directly or indirectly would, or
could reasonably be expected to interfere with, prejudice, impart or delay the
exercise by any of those parties of any rights and remedies in respect of
Borrower, any property of Borrower, whether arising under the Securities
Documents or this Agreement or otherwise. Without limiting the generality of the
foregoing, in the event of an Insolvency Proceeding, Junior Lender shall not
object to or oppose any efforts by the Senior Lender, Securities Trustee or any
holder of the Securities or their representatives to obtain relief from the
automatic stay under

 



--------------------------------------------------------------------------------



 



Section 362 of the Bankruptcy Code or to seek to cause such entity’s bankruptcy
estate to abandon the property or Borrower (or any portion thereof).
     Section 2.04 Existing and Covenant Default Standstill. Notwithstanding
Senior Lender’s rights under applicable law or any provision of the Securities
Documents, Senior Lender hereby acknowledges and agrees that it shall not
allege, act upon or exercise any of its rights or remedies under the Securities
Documents or applicable law with respect to the Existing Defaults or any
existing or future Covenant Default (the “Standstill Agreement”) until the
earlier of (a) September 30, 2009; (b) the date on which an Insolvency
Proceeding is commenced by or against Borrower; (c) the date on which any
payment due under the Securities is not made; (e) Borrower incurs any unsecured,
mezzanine or similar indebtedness for borrowed money that is not Permitted
Indebtedness; or (d) the date of a Default.
     Senior Lender agrees that for the period during which the Standstill
Agreement is in effect, Senior Lender will not send (or cause to be sent to)
Borrower a Notice of Default as provided under Section 5.1(c) of each Securities
Indentures with respect to the Existing Defaults or any existing or future
Covenant Default and (ii) it will cause each holder of the Securities (or
instruct the Securities Trustee) to waive the Existing Defaults or any existing
or future Covenant Default during such period; provided that nothing in this
Agreement or the Option Agreement shall waive any other rights of Senior Lender
with respect to the Existing Defaults, or concerning any time period when the
Standstill Agreement is not in effect.
     Senior Lender reserves all rights under applicable law and the Securities
Documents with respect to (i) any Event of Default under, and as defined in, the
Securities Indentures other than the Existing Defaults or (ii) any Default.
     Section 2.05 Assignment of Voting Rights. Junior Lender hereby absolutely,
irrevocably and unconditionally assigns and sets over to the Senior Lender all
of Junior Lender’s Plan Voting Rights in any Insolvency Proceeding respecting
Borrower until such time as ninety-one (91) days have elapsed after the day on
which the Senior Indebtedness has been repaid in full.
     Section 2.06 Distributions Held in Trust. If either Junior Lender or any
member of the Friedman Family shall receive any payments from Borrower, or cash
distributions in respect of, or other proceeds of, any property of Borrower
(including, without limitation, (i) any distribution arising directly or
indirectly from any lien of the Senior Lender or of the Securities Trustee being
avoided, declared to be fraudulent, or otherwise set aside under the provisions
of any law governing fraudulent conveyances or transfers, and (ii) any
distribution arising directly or indirectly by reason of or in connection with
an Insolvency Proceeding), not permitted by this Agreement and in excess of what
Junior Lender is entitled to pursuant to the Existing Note (or would have been
entitled to if such Insolvency Proceeding had not occurred or if any such lien
had not been avoided, declared to be fraudulent, or otherwise set aside under
the provisions of any law governing fraudulent conveyances or transfers)(a
“Prohibited Payment”), Junior Lender or such member of the Friedman Family shall
hold the same in trust, as trustee, for the benefit of the Senior Lender or of
the Securities Trustee, shall not credit such amount against the Junior
Indebtedness, and shall promptly deliver the same to or at the direction of the
Senior Lender or of the Securities Trustee, for the benefit of the Senior Lender
or of the Securities Trustee in precisely the form received (except for the
endorsement or assignment thereof by such Junior

 



--------------------------------------------------------------------------------



 



Lender or such member of the Friedman Family without recourse or warranty), it
being understood that it is the intention of the parties that until the Senior
Indebtedness (without regard to any modifications thereof arising by reason of
or in connection with an Insolvency Proceeding) is repaid in full, the
Securities Trustee shall receive all proceeds relating to any realization upon,
distribution in respect of or interest in any of the property of Borrower as and
to the extent set forth in the Securities Documents. In the event either Junior
Lender or any member of the Friedman Family fails to make any such endorsement
or assignment, the Senior Lender, or any of its officers or employees, is hereby
irrevocably authorized to make the same, and for such purpose Junior Lender and
the Friedman Family hereby irrevocably constituting and appoints each of them as
its proxy and attorney-in-fact with full power of substitution to do so, which
appointment is coupled with an interest.
     Section 2.07 Option. Simultaneously with the signing of this Agreement, and
in consideration for the benefits provided to Borrower and to Junior Lender
under this Agreement, Senior Lender has issued, as collateral manager of the
CDOs, an option (the “Option”) to Junior Lender (pursuant to the Option
Agreement (the “Option Agreement”) attached hereto as Exhibit “B”) for the
Junior Lender, or its nominee or assignee, to purchase all, but not less than
all, of the Securities on the terms and conditions stated in the Option
Agreement. The Option is assignable by Junior Lender subject to the terms stated
in the Option Agreement (a) to Borrower without the consent of Senior Lender and
(b) to any other person with the prior written consent of Senior Lender, which
will not be unreasonably withheld.
     Section 2.08 Subordination of Indebtedness or Compensation. In all cases
where Borrower proposes to incur indebtedness after the date of this Agreement
or to incur an obligation to pay compensation (other than salary) payable
pursuant to Section 2.01, other than Permitted Indebtedness, or interest on
Junior Indebtedness (including payment-in-kind interest), (i) such indebtedness
or obligation to pay compensation shall be expressly subordinated to the
Securities as set forth in this Agreement, and (ii) such indebtedness or
obligation to pay compensation must be set forth in a writing which Senior
Lender, in its sole, unfettered discretions has determined in writing is
satisfactory to it in form and in substance prior to the issuance of such
indebtedness by Borrower or payment of such compensation by Borrower.
Notwithstanding the foregoing, the language contained in Exhibit “C” sets forth
provisions which Junior Lender and Borrower agree must appear, in substantially
the form set forth on that schedule, subject to modification as needed, in each
instrument evidencing such indebtedness or obligation to pay compensation, and
which shall be deemed satisfactory evidence of such subordination without the
prior approval of Senior Lender.
     Section 2.09 No Further Advances. Borrower and Junior Lender acknowledge
and agree that the Senior Parties have no obligation to advance any additional
funds to Borrower or Junior Lender under the Securities Documents or this
Agreement.
ARTICLE III
NOTICE OF DEFAULT;
SUBSTITUTE PERFORMANCE CONSENT
     Section 3.01 Notice of Default. In the event of a default by Borrower under
the Existing Note, Junior Lender will provide to the Senior Lender a copy of any
related notice of

 



--------------------------------------------------------------------------------



 



default delivered to Borrower and such notice shall be sent to the Senior Lender
in the manner provided for in Section 5.01.
     Section 3.02 Performance by Junior Lender; Waiver of Subrogation. Senior
Lender shall accept performance by Junior Lender or any member of the Friedman
Family of any of the obligations of Borrower within the cure period, if any, set
forth in the Securities Documents as though performed by Borrower.
Notwithstanding any such performance by Junior Lender or a member of the
Friedman Family of any such obligations of Borrower, Junior Lender and each
member of the Friedman Family hereby absolutely and irrevocably waives, to the
fullest extent permitted by applicable law, any rights it may have, by contract,
at law or in equity, to be subrogated to the Senior Lender’s or the Securities
Trustee’s rights against Borrower under the Securities Documents or any lien
created thereby on any property of Borrower until the Expiration Date.
     Section 3.03 Consent by Junior Lender. Junior Lender hereby consents and
agrees that any lawful action taken by or on behalf of the Senior Lender or the
Securities Trustee in the exercise of the Senior Lender’s or the Securities
Trustee’s rights and/or remedies under the Securities Documents are hereby
deemed to be consented to and approved by Junior Lender in all respects.
     Section 3.04 Cross Default. Any Default shall constitute an Event of
Default under, and as defined in, the Securities Indentures, as a result of
which any Senior Party may exercise any and all of its rights and remedies under
the Securities Indentures, and any of its rights and remedies at law or in
equity.
     Section 3.05 Equitable Relief. Without limiting the generality of any other
provision of this Agreement, Borrower and Junior Lender acknowledge and agree
that a breach or threatened breach by them of any of the provisions contained in
Article II or Sections 4.08 or 5.18 of this Agreement (the “Performance
Sections”) would result in irreparable harm and ongoing damages to Senior
Parties, and that the Senior Parties may not be adequately compensated for such
damages by the payment of the money damages awarded by a court. Borrower and
Junior Lender therefore agree that in the event of any such breach or threatened
breach of a Performance Section, and in addition to any other remedies available
to the Senior Parties at law or otherwise, Senior Parties shall be entitled as a
matter of right to apply to a court of competent jurisdiction for relief by way
of injunction, restraining order, decree or otherwise as may be appropriate to
ensure compliance by Borrower and Junior Lender with any Performance Section of
this Agreement. Borrower and Junior Lender agree that all provisions in those
Performance Sections are reasonable, necessary and fundamental to the protection
of the business of the Senior Parties and are reasonable in relation to the
potential harm to the Senior Parties from a breach by Borrower or Junior Lender.
ARTICLE IV
ADDITIONAL REPRESENTATIONS AND COVENANTS
     Section 4.01 Representations and Warranties of Junior Lender. Junior Lender
hereby represents and warrants to the Senior Lender, which representations and
warranties are true in all respects as of the date hereof, as follows:

 



--------------------------------------------------------------------------------



 



          (i) Junior Lender has the power, authority and legal right to execute,
deliver and perform this Agreement. This Agreement has been duly authorized by
all necessary action of Junior Lender, duly executed and delivered by Junior
Lender and constitutes a valid and binding obligation of Junior Lender
enforceable against Junior Lender in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (ii) Neither the execution, delivery or performance by Junior Lender
of this Agreement nor compliance by it with the terms and provisions hereof
(a) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality
or (b) will conflict or be inconsistent with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any lien upon any of the property or assets of Junior Lender pursuant
to the terms of any indenture, mortgage, mortgage, credit agreement, loan
agreement, partnership agreement or any other agreement, contract or instrument
to which Junior Lender is a party or by which it or any of its property or
assets is bound or to which it may be subject.
          (iii) No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made prior to the date hereof), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with (a) the execution, delivery and performance by
Junior Lender of this Agreement, or (b) the legality, validity, binding effect
or enforceability of this Agreement with respect to Junior Lender.
          (iv) Junior Lender entered into the transactions contemplated by the
Existing Note without reliance upon any information or advice from the Senior
Lender. Junior Lender made its own underwriting analysis in connection with the
transactions contemplated by the Existing Note, its own credit review of
Borrower and investigated all matters pertinent, in Junior Lender’s judgment, to
its determination to enter into the transactions contemplated by the Existing
Note and to execute and deliver the Existing Note.
          (v) No consent approval, authorization or other action by, or filing
with or notification to, any governmental or regulatory authority or other third
party is required to be made or obtained by Junior Lender in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.
          (vi) The written information prepared by or furnished by or on behalf
of Junior Lender, including any exhibit, document, certificate or schedule
furnished to Senior Lender, but excluding financial projections, when taken as a
whole, does not contain any untrue statement of material fact, or omit to state
a material fact necessary to make any statement of fact contained therein, in
light of the circumstances when made, not misleading. Any financial projections
prepared by or furnished by or on behalf of Borrower to Senior Lender were
prepared on behalf of Borrower in good faith after taking into account
information, assumptions and estimates considered by management of Borrower to
be reasonable at the time. Junior Lender has disclosed to Senior Lender in any
and all facts which could reasonably be expected to have a

 



--------------------------------------------------------------------------------



 



material and adverse effect on the business, operations or financial condition
of Borrower and its subsidiaries, taken as a whole.
     Section 4.02 Representations and Warranties of Borrower. Borrower hereby
represents and warrants to the Senior Lender, which representations and
warranties are true in all respects as of the date hereof, as follows:
          (i) No consent approval, authorization or other action by, or filing
with or notification to, any governmental or regulatory authority or other third
party is required to be made or obtained by Borrower in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.
          (ii) The written information prepared by or furnished by or on behalf
of Borrower, including any exhibit, document, certificate or schedule furnished
to Senior Lender, but excluding financial projections, when taken as a whole,
does not contain any untrue statement of material fact, or omit to state a
material fact necessary to make any statement of fact contained therein, in
light of the circumstances when made, not misleading. Any financial projections
prepared by or furnished by or on behalf of Borrower to Senior Lender were
prepared on behalf of Borrower in good faith after taking into account
information, assumptions and estimates considered by management of Borrower to
be reasonable at the time.
          (iii) Except as disclosed on Schedule 4.02(iii) or in the financial
statements and reports of Borrower attached as Exhibit “D”, Borrower does not
have any secured indebtedness or indebtedness senior to the Securities other
than Permitted Indebtedness.
          (iv) Except as disclosed on Schedule 4.02(iv), the representations and
warranties made by Borrower in the Securities Purchase Agreements are true and
correct in all material respects as of the date of this Agreement, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made.
     Section 4.03 Representations and Warranties of Junior Lender, Borrower and
Insiders. Borrower, Junior Lender and the Insiders (each individually and
jointly and severally) hereby represent and warrant to the Senior Lender, which
representations and warranties are true in all respects as of the date hereof,
as follows:
          (i) Schedule 4.03(i) sets forth all of the business relationships or
interests (whether as shareholders, lenders, creditors, parties to an agreement
or in any other capacity) between Borrower and any person under the Control of
Borrower, on one hand, and Junior Lender, the Insiders and the Friedman Family,
on the other. Schedule 4.03(i) also lists all amounts (A) paid to or on behalf
of Junior Lender, the Insiders or any member of the Friedman Family from
Borrower or any person under the Control of Borrower since January 1,
2007___(whether or not such payments or interests have been or were required to
be disclosed in any public filing by Borrower), and (B) to be paid to or on
behalf of Junior Lender, any Insider or member of the Friedman Family after the
date of this Agreement (excluding (a) compensation paid, whether cash, equity or
other rights, and other amounts payable with respect to employment with
Borrower, (b) amounts paid under the Existing Notes and subject to the terms of
this Agreement, and (c) amounts paid under the Agreements listed on
Schedule 4.03(ii)).

 



--------------------------------------------------------------------------------



 



          (ii) Schedule 4.03(ii) sets forth a list of all leases, contracts,
agreements or other arrangements of any sort between Borrower and any person
under the Control of Borrower, on one hand, and Junior Lender, the Insiders and
the Friedman Family, on the other. All material obligations of Borrower or any
person under the Control of Borrower to Junior Lender, any Insider or any member
of the Friedman Family are listed on Schedule 4.03(ii).
          (iii) The total amount of the consolidated indebtedness of Borrower
outstanding at any time (including all Permitted Indebtedness) does not and
shall not exceed an amount equal to 80% of the consolidated indebtedness of
Borrower as of September 30, 2007, without the prior written consent of Senior
Lender.
     Section 4.04 Representations and Warranties of Senior Lender. Senior Lender
hereby represents and warrants to Borrower and Junior Lender, which
representations and warranties are true in all respects as of the date hereof,
that (a) the CDOs are the holders of 100% of the Securities, (b) Senior Lender
has been authorized by the CDOs to execute, deliver and perform this Agreement
and the Option Agreement on behalf of the CDOs and (c) by Senior Lender’s
execution hereof and thereof, this Agreement and the Option Agreement constitute
valid and binding obligations of the CDOs enforceable against the CDOs in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
     Section 4.05 Reaffirmation of Indebtedness. Borrower and Junior Lender
acknowledge and agree that the amounts set forth on Schedule 4.05 to this
Agreement represent the entire principal balance and unpaid interest on the
Senior Indebtedness and the Junior Indebtedness as of the date of this
Agreement, all of which Borrower and Junior Lender confirm are owing without
off-set, counterclaim, recoupment or defense as and when due under the terms of
the Existing Note and the Securities Documents (at maturity, by acceleration or
otherwise under the terms of the Securities Indentures, the Existing Note or
this Agreement). Borrower and Junior Lender acknowledge that all of the
agreements, documents and other matters described in Schedule 1 and attached as
Exhibit A evidencing the Junior Indebtedness and the Senior Indebtedness remain
in full force and effect, without amendment, and are legally valid, effective,
binding upon and enforceable against Borrower and Junior Lender, and that no
default has occurred (or will occur, with the passage of time or the giving of
notice) thereunder.
     Section 4.06 Other Information. From the date hereof until the termination
of this Agreement, and subject to applicable law, Borrower shall furnish to
Senior Lender during such period, upon reasonable notice, all such information
relating to Borrower as Senior Lender may from time to time reasonably request;
provided that prior to the furnishing of such information Senior Lender shall
have executed a confidentiality agreement, in form and substance reasonably
satisfactory to Borrower, with respect to such information (the “Confidentiality
Agreement”). Any information provided to or obtained by Senior Lender pursuant
to this Section 4.06 shall be subject to the Confidentiality Agreement and must
be held by Senior Lender in accordance with and be subject to the terms of the
Confidentiality Agreement.
     Section 4.07 Voluntary Action. This Agreement and the documents executed
pursuant to it hereof are executed and delivered at the request of Borrower and
Junior Lender. In executing this Agreement and such documents, neither Borrower
nor Junior Lender is acting

 



--------------------------------------------------------------------------------



 



under any duress, undue influence or misrepresentation by Senior Lender, its
agents, attorneys or employees, and the execution by Borrower and Junior Lender
of this Agreement and said related documents represents the free and voluntary
act of Borrower and Junior Lender.
     Section 4.08 Carryover of this Agreement in the Event of Bankruptcy. The
following provisions contained in this Section 4.08 are of particular
applicability in the event that Borrower files for relief under the Bankruptcy
Code, or an order of relief is entered under the Bankruptcy Code:
          (i) Borrower and Junior Lender agree that, in the event Borrower files
with any bankruptcy court of competent jurisdiction, or is subjected to any
petition under the Bankruptcy Code which results in the entry of an order of
relief under the Bankruptcy Code, Senior Lender and the Securities Trustee shall
have relief from the automatic stay under §362 of the Bankruptcy Code effective
as of the date of the entry of the order for relief, and such relief shall
include but shall not be limited to modification of the stay to enforce the
provisions of this Agreement;
          (ii) Borrower and Junior Lender agree that if Borrower is a debtor in
a Chapter 11 proceeding under the Bankruptcy Code, and the bankruptcy court
enters a cash collateral order, or any order affecting the rights of any Secured
Party, or of Senior Lender hereunder, or under the Senior Indebtedness, then,
subject to court approval, that order shall provide that if Borrower does not
file a plan of reorganization within the 120-day exclusive period provided by
§1121(b) of the Bankruptcy Code, Senior Lender and each Secured Party shall,
without the necessity of any additional notice to the debtor or to other
creditors, any hearing or any further order of the court, have immediate relief
from stay under Bankruptcy Code §362 to implement and enforce the provisions of
this Agreement, and Borrower shall not file any pleading to oppose said relief
from the automatic stay.
          (iii) Borrower and Junior Lender agree that neither this Agreement,
nor any or all transfers or transactions contemplated by this Agreement shall be
deemed voidable transfers pursuant to the Bankruptcy Code, including but not
limited to transfers under Sections 544, 547 or 105 of the Bankruptcy Code.
          (iv) For purposes, specifically of Section 4.08, the subordination set
forth in Section 2.01 shall continue in full force and effect.
          (v) For purposes, specifically of Section 4.08, of the Agreement, all
parties agree that they have been advised by counsel of the legal consequences
of these provisions in an Insolvency Proceeding pursuant to the Bankruptcy Code
and understand and agree to such consequences.
     Section 4.09 Release and Waiver of Claims; Covenant Not to Sue. In
consideration for the benefits provided to Borrower, Junior Lender and the
Friedman Family under this Agreement and the Option Agreement, Borrower and
Junior Lender and their heirs, executors, administrators, personal
representatives, successors and assigns, individually and as current or former
partners, officers, directors or shareholders of any corporation, partnership,
limited liability company or other entity (collectively, the “Releasors”),
remise, release, quitclaim and forever discharge Senior Lender and the
Securities Trustee, any holder of the Securities, and all

 



--------------------------------------------------------------------------------



 



holders of the CDOs, any trustee of the CDOS, and any other corporation,
partnership, trust or other entity controlled by, controlling or under common
control with the any of them, and their respective employees, officers,
directors, contractors, shareholders, partners, agents, attorneys (including
without limitation Spector Gadon & Rosen, P.C., and each of its shareholders and
employees), accountants, heirs, executors, administrators, Affiliates and
personal representatives (collectively, the “Releasees”), of and from any and
all damages, losses, expenses, claims, demands, actions, causes of action,
suits, judgments, orders, decrees, and any execution thereon, whether at law, in
equity or otherwise, which Releasors had, have on the date of this Agreement, of
any kind of nature whatsoever, past, present or future, known or unknown, and
whether the same were or could have been discovered, against any other party,
fixed or contingent, from the beginning of time to the date of these presents
and forever, under the laws of any state or the United States of America, or any
other nation, which Releasors may have or claim to have against Releasees as a
result of (i) with respect to Borrower or Junior Lender, any transaction or
agreement between Releasors and Releasees and (ii) with -respect to the Friedman
Family, the transactions contemplated by the Securities Documents and this
Agreement; provided that the foregoing shall not be construed to excuse the
Releasees from liability to the Releasors (i) to the extent resulting from a
breach on the part of the Releasees of their obligations under the terms of this
Agreement or the Securities Documents and (ii) arising from the bad faith, gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) of the Releasees.
          Releasors covenant and agree not to file a lawsuit or any action to
assert any claims described above against Releasees. If Releasors do, equitable
relief shall be available to Releasees to, inter alia, preclude Releasors from
pursuing any such action and entitle Releasees to payment from Releasors of any
attorneys fees, costs and expenses which may be incurred as a result of
responding to or defending against any such action.
ARTICLE V
MISCELLANEOUS
     Section 5.01 Notices. All notices requested hereunder or pertaining hereto
shall be in writing, shall be deemed delivered and effective upon the earlier of
(a) delivery, or (b) refusal of the addressee to accept delivery or failure of
delivery after at least one attempt, in each case under this clause (b) as such
events are recorded in the ordinary business records of the delivery entity, if
such notice is sent by a nationally recognized express courier service, with all
charges prepaid or charged to the sender’s account, or by the United States
Postal Service, certified or registered, return receipt requested, and with all
postage and other charges prepaid, in either case to the applicable addresses as
set forth in this Agreement, and shall be addressed as follows:
If to Senior Lender:
Taberna Capital Management, LLC
2929 Arch Street
17th Floor
Philadelphia, PA 19104
Attn: Raphael Licht

 



--------------------------------------------------------------------------------



 



With a copy to:
Spector Gadon & Rosen, PC
1635 Market Street
Philadelphia, PA 19103
Attn: Paul Rosen
If to Junior Lender:
Beachwold Partners, LP
3100 Monticello Avenue, Suite 200
Dallas, TX 75205
Attention: Kathryn Mansfield
With a copy to:
William S. Friedman
423 West 55th Street, 12th Floor
New York, New York 10019
If to Borrower:
Tarragon Corporation
423 West 55th Street, 12th Floor
New York, NY 10019
Attn: Robert Rothenberg
With a copy to:
Tarragon Corporation
3100 Monticello Avenue, Suite 200
Dallas, TX 75205
Attn: Kathryn Mansfield
or to each such party at such other addresses as such party may designate in a
written notice to the other parties. Notices to either the Senior Lender or
Junior Lender shall be deemed effective if delivered by the Senior Lender or
Junior Lender pursuant to this Section 5.01 notwithstanding the lack of delivery
to or receipt by any other party specified in this Section 5.01.
     Section 5.02 Modification. No provision of this Agreement may be changed,
waived, discharged or terminated orally, by telephone or by any other means
except by an instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.
     Section 5.03 WAIVER OF JURY TRIAL. SENIOR LENDER AND JUNIOR LENDER EACH
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION

 



--------------------------------------------------------------------------------



 



WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY AND EVERY
RIGHT IT MAY HAVE TO A TRIAL BY JURY.
     Section 5.04 Governing Law.
     (a) This Agreement was negotiated in the State of New York and made and
accepted in the State of New York, which jurisdiction the parties agree has a
reasonable and substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects, including, without limiting
the generality of the foregoing, matters of enforceability, construction,
interpretation, validity and performance, this Agreement and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the local law of the State of New York and any applicable law of the
United States of America. To the fullest extent permitted by law, Junior Lender
and Borrower hereby unconditionally and irrevocably waive any claim to assert
that the law of any other jurisdiction governs this Agreement.
     (b) Any legal suit, action or proceeding against Junior Lender or the
Senior Lender arising out of or relating to this Agreement shall be instituted
in any Federal or state court in the State of New York, and Junior Lender waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, action or proceeding, and Junior Lender hereby irrevocably submits to
the jurisdiction of any such court in any suit, action or proceeding.
     Section 5.05 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Such counterparts shall
constitute but one and the same instrument and shall be binding upon, and shall
inure to the benefit of, each of the undersigned individually as fully and
completely as if all had signed one instrument.
     Section 5.06 Entire Agreement; Successors and Assigns. This Agreement and
the Option Agreement constitute the entire understanding between the parties
hereto concerning the subject matter of this Agreement. All representations,
warranties, covenants, terms, conditions and provisions of this Agreement shall
be binding upon and inure to the benefit of the respective representatives,
successors and permitted assigns of the parties hereto, including, as to the
Senior Lender, without limitation, any holder of the Securities and any
Affiliate of the Senior Lender.
     Section 5.07 Third Party Beneficiaries. The Securities Trustee and the CDOs
are intended third party beneficiaries of this Agreement; however, nothing
contained in this Agreement shall be deemed to indicate that this Agreement has
been entered into for the benefit of any other person other than Borrower,
Senior Lender and Junior Lender and Securities Trustee.
     Section 5.08 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 5.09 No Waiver; Cumulative Rights. No waiver shall be deemed to be
made by the Senior Lender of any of its rights hereunder, or under the
Securities Documents, unless the same shall be in writing and signed by the
Senior Lender, and each waiver, if any, shall be a

 



--------------------------------------------------------------------------------



 



waiver only with respect to the specific instances involved and shall in no way
impair the rights of the Senior Lender in any other respect or at any other
time. Notwithstanding any other provision of this Agreement, nothing in this
Agreement is intended to constitute or be deemed to or construed to constitute a
waiver of any existing default with respect to any obligations of Borrower or
Junior Lender hereunder, or a waiver, suspension, deferral or modification of
any other obligations of Borrower or Junior Lender hereunder. Rights and
remedies of Senior Lender under the this Agreement and the Securities Documents
shall be cumulative, and the exercise or partial exercise of any such right or
remedy shall not preclude the exercise of any other right or remedy.
     Section 5.10 Agreement by Borrower. By its execution of this Agreement,
Borrower agrees to be bound by the terms hereof, to observe the priorities of
payments set forth herein and to conduct their affairs consistently with the
terms hereof.
     Section 5.11 Incorporation of Background. The Parties acknowledge the
accuracy of each statement in the Background Section of this Agreement, and
agree that each statement in that Background section shall be a legally binding
and operative part of this Agreement.
     Section 5.12 Continuing Obligation to Pay Attorneys’ Fees, Costs and
Expenses. Borrower and Junior Lender agree jointly and severally that they will
pay to Senior Lender up to $150,000 (inclusive of any fees and other costs and
expenses incurred by Senior Lender in connection with the Option Agreement) of
documented reasonable attorneys’ fees and other out-of-pocket costs and expenses
incurred by Senior Lender in connection with the negotiation and preparation or
this Agreement and all documents described in it, or as a result of the
occurrence of any Default, and/or otherwise in connection with the performance
of this Agreement and/or the transactions contemplated hereby. Upon signing of
this Agreement, Borrowers and Junior Lender will pay Senior Lender One Hundred
Fifty Thousand Dollars ($150,000).
     Section 5.13 Press Releases and Public Announcements. Except as the
disclosing party may determine to be required by applicable law or any listing
agreement with any national securities exchange or The NASDAQ Stock Market, so
long as this Agreement is in effect, the parties shall consult with each other
before issuing any press release or otherwise making public statements with
respect to this Agreement, the Option Agreement and the transactions
contemplated hereby and thereby and shall not issue any press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written approval of the other party (which written approval shall not
be unreasonably withheld or delayed).
     Section 5.14 Disclosure; Separate Counsel. Borrower and Junior Lender
acknowledge that they have been advised and understand that they should seek the
advice of independent counsel in connection with this Agreement, particularly
Section 4.08, and that they have had the opportunity to seek the advice of
independent counsel, and that they have received no representations from Senior
Lender or its counsel about the consequences of this Agreement upon Borrower,
Junior Lender, or any of their properties.
     Section 5.15 Survival. All of the representations, warranties and covenants
of the parties contained in this Agreement shall survive the signing of this
Agreement and the performance of the transactions described in it.

 



--------------------------------------------------------------------------------



 



     Section 5.16 Construction. The language in this Agreement shall be
construed as a whole according to its fair meaning, strictly neither for nor
against any party, and without implying a presumption that its terms shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the person who drafted
it. In the event of any inconsistency between this Agreement, on the one hand,
and the terms of any of the Securities or the Securities Indentures, on the
other hand, the provisions of this Agreement shall control. Any reference to
amounts owed to Senior Lender shall mean amounts owed to the holders of the
Securities for which Senior Lender is Collateral Manager under the terms of the
CDOs.
     Section 5.17 Effect of Headings. The subject headings of the sections and
subsections of this Agreement are included for convenience only and shall not
affect the construction or interpretation of any of its provisions.
     Section 5.18 Further Actions. At any time and from time to time after the
date of execution of this Agreement, each party shall, without further
consideration, take such actions and execute and deliver such documents as the
other party may reasonably request to carry out the transactions contemplated by
this Agreement. Without limitation, Borrower and Junior Lender agree, at their
expense, to execute and file any and all documents, and otherwise to do
everything reasonably necessary under applicable law, to perfect and confirm the
rights and interests granted to Senior Parties under this Agreement, and to
facilitate and effect the rights and remedies of the Senior Parties following a
Default.
[Signature blocks on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

            SENIOR LENDER:

TABERNA CAPITAL MANAGEMENT,
LLC, as collateral manager
   

             
 
  By:
Name:   /s/ Raphael Licht
 
Raphael Licht    
 
  Title:   Secretary    
 
                JUNIOR LENDER:    
 
                BEACHWOLD PARTNERS, LP    
 
           
 
  By:
Name:   /s/ William S. Friedman
 
William S. Friedman    
 
  Title:   General Partner    
 
                /s/ Robert Rothenberg                   Robert Rothenberg    
 
                BORROWER:    
 
                TARRAGON CORPORATION    
 
           
 
  By:
Name:   /s/ Charles D. Rubenstein
 
Charles D. Rubenstein
   
 
  Title:   Executive Vice President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



The undersigned Affiliates of Junior Lender, William Friedman and Lucy Friedman,
each individually and jointly and severally, and as husband and wife and as
tenants by the entireties, have signed to indicate their agreement to be bound
by the provisions of Articles 2, 3 and 4 of this Agreement, to guarantee the
performance of this Agreement by Borrower and Junior Lender (which, for purposes
of clarity, does not include the obligations of Borrower under the Securities
Documents, including the repayment of the Senior Indebtedness), to be
responsible for the performance or compliance with this Agreement by all members
of the Friedman Family who are not parties to this Agreement (including the
granting of all consents and agreements purported to be granted pursuant to this
Agreement), and to make the representations, warranties and covenants to and for
the benefit of Senior Lender stated in those sections as fully as if they were
parties to this Agreement..

                  /s/ William S. Friedman       William S. Friedman             
      /s/ Lucy Friedman       Lucy Friedman         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “C”
SAMPLE SUBORDINATION LANGUAGE
(to be modified as necessary)
By execution of this [Agreement/other defined term for the document] by
[Payee/other defined term for credit provider] and by [Tarragon’s/other defined
term for borrowing entity] the parties agree to be bound by all the provisions
of this Section ____.
(a) Subordination.
(i) Payee subordinates all debt and all claims and demands arising herefrom to
all the Senior Debt [Senior Debt being defined as the debt from Tarragon to
Taberna]. Subject to Section _(a)(ii) hereof, Payee and Tarragon agree that
(i) all of the Senior Debt shall be paid before Payee shall be paid anything (of
any kind or character) on account of the principal of or interest on any
Subordinated Debt or any other sums payable in connection therewith and (ii)
until all of the Senior Debt is finally paid, performed and complied with in
full and any payments received by Senior Lender with respect to the Senior Debt
may no longer be set aside as preferential under any federal or state bankruptcy
act, state or federal law, common law or equitable cause, Tarragon will not
make, and Payee will not demand or accept, either directly or indirectly,
payment (of any kind or character) of all or any part of the Subordinated Debt
without the prior written consent of Senior Lender.
(ii) Tarragon may make the regularly scheduled, non-accelerated payments of
non-default interest due to Payee, provided that, (a) no event of default, or
event which, with the giving of notice, passage of time or both, would
constitute an event of default with respect to the Senior Debt or any documents
executed in connection therewith, has occurred; and (b) such payment would not
result in such an event of default.
(iii) The right of Senior Lender to enforce the subordination provisions and any
other provisions hereof shall not in any way be prejudiced or impaired by any
act or failure to act on the part of Senior Deb holder, Tarragon or Payee, or by
any noncompliance by Tarragon or the Payee with the terms, provisions and
covenants of this Section _.
(b) In Furtherance of Subordination:
(i) Upon any distribution of any of the assets of Tarragon, any guarantor of any
of the Subordinated Debt or any collateral securing the Subordinated Debt, upon
or in connection with any dissolution, winding up, liquidation, arrangement or
reorganization of Tarragon, any guarantor of any of the Subordinated Debt or any
other person or entity, or upon any assignment for the benefit of creditors or
any other marshalling of the assets and/or liabilities of Tarragon or any
guarantor of any of the Subordinated Debt or otherwise, any payment, dividend or
distribution of any kind (whether in cash, securities or other property) which
would otherwise be payable or deliverable with respect to the Subordinated Debt,
shall be paid or delivered directly to Senior Lender for application (in the
case of cash) to or as collateral (in the case of securities or other property)
for the Senior Debt.

 



--------------------------------------------------------------------------------



 



(ii) If any proceeding described in subsection _(b)(i) above is commenced,
Senior Lender is irrevocably authorized (in its own name or in the name of Payee
or otherwise), but shall have no obligation, to demand, sue for, collect and
receive all such payments, dividends and distributions referred to in subsection
_(b)(i), give acquittances therefor, file claims, proofs of claim and take such
other actions (including without limitation, voting the Subordinated Debt) as it
may deem necessary or advisable. Senior Lender is granted a power of attorney by
Payee with full power of substitution to execute and file such documentation and
take any other action Senior Lender may deem advisable to accomplish the
foregoing, and to protect Senior Lender’s interest in the Subordinated Debt and
its right of enforcement thereof. Such power being coupled with an interest is
irrevocable.
(iii) If the Senior Debt is refinanced by another lender or group of lenders or
another lender or group of lenders acquires the Senior Lender’s interest in the
Senior Debt, the provisions of this Section ___ shall inure to the benefit of
such other lender or lenders with the same force and effect as if such other
lender or lenders were originally the “Senior Lender”. Without in any way
limiting the generality of the foregoing, in any such event, (iv) Tarragon and
Payee shall, upon request, execute and deliver to such other lender or lenders
an acknowledgement that all provisions of this Section ___ are applicable to
such lender’s debt.
(c) Limitations on Payee’s Rights. Without the prior written consent of Senior
Lender, Payee agrees that it will not: (1) demand or accelerate any of the
Subordinated Debt, (2) institute any court proceedings against Tarragon or any
guarantor of any of the Subordinated Debt to collect any Subordinated Debt,
(3) exercise any right or remedy against Tarragon, Tarragon’s assets, any
guarantor of any of the Subordinated Debt or any of such guarantor’s assets,
(4) amend, modify, alter, increase or extend the terms of any of the
Subordinated Debt.
(d) Payments Held In Trust. In the event that Payee receives any dividend,
distribution or payment referred to in Section ___ (b)(i), or receives any
payment (of any kind or character) of any Subordinated Debt or security therefor
in violation of this Section ___, Payee will (1) not credit such payments
against the Subordinated Debt, (2) notify Senior Lender immediately thereof, and
(3) receive the same in trust for Senior Lender and will immediately pay and
deliver the same to Senior Lender in precisely the form received, except for any
requisite endorsement or assignment, which Payee will make and authorizes Senior
Lender or any of its officers or employees to make in the event that Payee does
not make the same. Senior Lender will apply any such moneys so received by it in
reduction of the Senior Debt and will hold any property other than money so
received by it as collateral security therefor. In the event Payee shall obtain
any lien, judgment or decree against Senior Lender, Payee will immediately
assign the same to Senior Lender, or mark the same to Senior Lender’s use. If
Payee fails to make any endorsement or assignment required hereunder, Senior
Lender is hereby appointed attorney for Payee with full power of substitution to
make any such endorsement or assignment. Such power of attorney being coupled
with an interest is irrevocable.
(e) Senior Lender’s Rights. Without notice to Payee and without affecting or
releasing any obligation or agreement of Payee under this Note or the
subordination provided herein, Senior Lender may at any time or times do any of
the following with respect to any of the Senior Debt: (1) amend, modify, alter
or waive any of the terms thereof or any of the documents executed in connection
therewith, (2) renew or extend the time for payment of all or any part thereof,
(3)

 



--------------------------------------------------------------------------------



 



decrease the amount thereof, (4) accept collateral security or guaranties
therefor and sell, exchange, fail to perfect, release or otherwise deal with all
or any part of any such collateral or guaranties, (5) release any party
primarily or secondarily obligated thereon, (6) grant indulgences and take or
refrain from taking any action with regard to the collection or enforcement
thereof, and (7) take any action which might otherwise constitute a defense to
or a discharge of Borrower or any guarantor. Nothing contained herein shall
impair any right of Senior Lender with respect to any of the Senior Debt or any
collateral security or guaranties therefor or the proceeds thereof.
(f) Amendment of Agreement. Payee and Tarragon agree that Section ___ of this
Agreement may not be amended without the prior written consent of Senior Lender.

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The Trustees of the CDOs (as defined in the foregoing Agreement) have
signed below to indicate that they have received a copy of that Agreement, and
make no representations concerning its terms.

            THE BANK OF NEW YORK TRUST
COMPANY, NATIONAL ASSOCIATION, as
Trustee for TABERNA PREFERRED FUNDING
II, LTD., TABERNA PREFERRED FUNDING III,
LTD., TABERNA PREFERRED FUNDING IV,
LTD., and TABERNA PREFERRED FUNDING VI, LTD.
      By:        
Printed Name: 
 
 
         
Title: 
 
 
          US BANK NATIONAL ASSOCIATION, as Trustee
for TABERNA PREFERRED FUNDING V, LTD.
      By:        
Printed Name: 
 
 
         
Title:
   
 
   

 